Per Curiam.
No principle of law is better established than that parties by agreement cannot confer jurisdiction upon a court. State ex rel. Gaudynski v. Pruss (1940), 233 Wis. 600, 290 N. W. 289. It is to be noted in this case that the order to show cause was signed by the circuit judge and returnable before the circuit judge and not before the court. Just how jurisdiction was conferred upon the court to make the order in question does not appear. This not being a proceeding in court, the court having no jurisdiction, the order from which the appeal is taken is clearly not an appealable order. This court has no jurisdiction to do anything but dismiss the appeal. Delpo Corp. v. Northern States Power Co. (1934), 215 Wis. 329, 254 N. W. 553.
Appeal dismissed.
Barlow, J., took no part.